Powell, J.
The defendant was convicted at the August term, 1910, of Pulaski superior court. A motion for a new trial was duly hied, and was set to be heard on October 2, in vacation. On that date the movant asked for a continuance until October 8. The continuance was granted, and was noted on the docket, but no written order was taken. On October 8 the movant applied for and obtained a written order continuing the motion until October 18. On October 18, the movant having failed to appear and prosecute the motion, it was dismissed. The only point made was that, as no written order of continuance was taken on October 2, the *815ease went over to the next regular session, and that the subsequent orders were coram non judice. Even if this point were otherwise valid in the light of the movant’s own participation in procuring the orders, still it is not -well taken, for the very sufficient reason that under the Civil Code of 1895, §§4323, 4324, the judges of the superior and city courts have the power to hear and determine motions for new trial in vacation, without any order having been passed in term to that effect, provided the party or his counsel has ten days notice of the time and place of the hearing.

*Judgment affirmed.